DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Huter on 6/9/2022.
The application has been amended as follows: 


1.  (Currently Amended)  A gaming machine, comprising:
a display;
a player interface;
a memory storing instructions; and
a game controller, wherein execution of the instructions causes the game controller to at least:
initiate a play of a game in response to input received via the player interface;
present, via the display, a plurality of symbols at a plurality of display positions that are arranged in rows and columns, wherein the plurality of display positions are arranged in a matrix having at least six columns and at least five rows;
determine, for each winning cluster of symbols in the plurality of symbols, a base award that is based on a span of the respective winning cluster across the plurality of display positions;
determine, for each winning cluster of symbols in the plurality of symbols, a cluster award by multiplying the base award for the respective winning cluster by an overall number of symbols in the respective winning cluster; and
present, its respective cluster award;
wherein each winning cluster comprises a group of at least two symbols;[[,]]
wherein each symbol in the respective group is contiguous with at least one other symbol in the respective group along at least one display position edge;[[,]] and
wherein at least one winning cluster spans a plurality of the rows.

2.  (Canceled).

3.  (Currently Amended)  The gaming machine of claim [[2]]1, wherein the span for each winning cluster corresponds to a number of the rows spanned by the respective winning cluster.

4.  (Canceled).

5.  (Currently Amended)  The gaming machine of claim [[2]]1, wherein the span for each winning cluster corresponds to a number of the columns spanned by the respective winning cluster.

6.  (Canceled).

7.  (Currently Amended)  The gaming machine of claim [[2]]5, wherein execution of the instructions a greater [[a]] base award for winning clusters that span a first number of the columns than for winning clusters that span fewer than the first number of the columns.

8.  (Currently Amended)  The gaming machine of claim 1, wherein execution of the instructions 

9.  (Currently Amended)  The gaming machine of claim 8, wherein execution of the instructions 

10.  (Currently Amended)  The gaming machine of claim 1, wherein execution of the instructions 

11.  (Currently Amended)  The gaming machine of claim 1, wherein execution of the instructions 

12.  (Currently Amended)  The gaming machine of claim 1, wherein execution of the instructions 

13.  (Currently Amended)  The gaming machine of claim 1, wherein execution of the instructions s the game controller to increase a quantity of the rows in the plurality of display positions prior to the plurality of symbols being presented at the plurality of display positions.

14.  (Previously Presented)  The gaming machine of claim 1, wherein the matrix comprises at least thirteen rows.

15.  (Currently Amended)  A method of a gaming machine, the method comprising:
initiating, with a game controller of the gaming machine, a play of a game in response to input received via a player interface of the gaming machine;
presenting, via a display of the gaming machine, a plurality of symbols at a plurality of display positions that are arranged in rows and columns, wherein the plurality of display positions are arranged in a matrix having at least six columns and at least five rows;
identifying, with the game controller, each winning cluster of symbols in the plurality of symbols, wherein each winning cluster comprises a group of at least two symbols, wherein each symbol in the respective group is contiguous with at least one other symbol in the respective group along at least one display position edge, and wherein at least one winning cluster spans a plurality of the rows;
determining, with the game controller for each winning cluster, a base award that is based on a span of a respective winning cluster across the matrix;
determining, with the game controller, a cluster award for each winning cluster, wherein each cluster award is determined by multiplying the by an overall 
presenting, via the display, the cluster award for each winning cluster.

16.  (Currently Amended)  The method of claim 15, wherein the span for each winning clustercorresponds to a number of the rows spanned by the respective winning cluster.

17.  (Currently Amended)  The method of claim 15, wherein the span for each winning cluster corresponds to a number of the columns spanned by the respective winning cluster.

18.  (Currently Amended)  One or more non-transitory computer readable media comprising instructions, which when executed, cause a gaming system to at least:
initiate a play of a game in response to input received via a player interface of the gaming system;
present, via a display of the gaming system, a plurality of symbols at a plurality of display positions that are arranged in rows and columns, wherein the plurality of display positions are arranged in a matrix having at least six columns and at least five rows;
identify each winning cluster of symbols in the plurality of symbols, wherein each winning cluster comprises a group of at least two symbols, wherein each symbol in the respective group is contiguous with at least one other symbol in the respective group along at least one display position edge, and wherein at least one winning cluster spans a plurality of the rows;
determine, for each winning cluster, a base award that is based on a span of the respective winning cluster across the matrix;
determine a cluster award for each winning cluster by multiplying the by an overall 
present, via the display, the cluster award for each winning cluster.

19.  (Currently Amended)  The one or more non-transitory computer readable media of claim 18, wherein span across the matrix corresponds to 

20.  (Currently Amended)  The one or more non-transitory computer readable media of claim 18, wherein span across the matrix corresponds to a number of the columns spanned by the respective winning cluster.

21.  (New)  The one or more non-transitory computer readable media of claim 18, wherein the base award for winning clusters having a first span is greater than the base award for winning clusters that have a second span that is less than the first span.

22.  (New)  The gaming machine of claim 1, wherein execution of the instructions  causes the game controller to provide a greater base award for winning clusters having a first span than for winning clusters that have a second span that is less than the first span.

23.  (New)  The method of claim 15, wherein the base award for winning clusters having a first span is greater than the base award for winning clusters that have a second span that is less than the first span.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715